EXHIBIT 10.8


 




STATE OF ALABAMA                     )
)
JACKSON COUNTY                           )




RENEWAL AND EXTENSION OF LEASE




The SARA W. LOVELADY FAMILY TRUST and the JO VERRENA SMITH FAMILY TRUST, as
successors in interest to the real estate heretofore leased on May 4, 1994, by
CONLEY J. SMITH, SARA W. LOVELADY and J.J. WILLIAMS, as Lessors, with AMERICAN
CONSUMERS, INC., P. O. Box 2328, Fort Oglethorpe, Georgia 30742, as lessee, do
hereby agree to renew such lease on the same terms and conditions except as
stated herein,, a building and premises housing 23,860 square feet of floor
space on property adjacent to First Southern State Bank at Stevenson, Alabama
(leased premises), and both Lessors and Lessee agree to extend the term of such
lease for an additional five year period beginning on June 1, 2009 and extending
through May 31, 2014.
The rental to be paid during such five year extension shall be. the sum of
$8,050.08 per month.
NOW THEREFORE, by this amendment, the parties do agree that the term of the
original lease dated May 4, 1994 shall be extended for a period of five years
beginning on June 1, 2009 and expiring on May 31, 2014.

 
 

--------------------------------------------------------------------------------

 

All other provisions of said lease, containing 16 pages, shall remain in full
force and effect, except where modified hereby.
EXECUTED on this 24th  day of April, 2009, to be effective on June 1, 2009, in
triplicate, each copy to be taken as an original.


LESSORS:


SARA W. LOVELADY FAMILY TRUST




By: 
___________________________                                                                
Trustee




JO VERRENA SMITH FAMILY TRUST




By:  /s/ Conley J. Smith                                                      
Trustee






LESSEE:


AMERICAN CONSUMERS, INC.


By:  /s/ Michael A.
Richardson                                                      
Mike Richardson, Its President




/s/ Reba S.
Southern                                                                
Secretary


(Corporate Seal)



 
 

--------------------------------------------------------------------------------

 



STATE OF ALABAMA                     )
)
JACKSON COUNTY                           )


I, the undersigned, a Notary Public, in and for said County in said State,
hereby certify that BUNN W. LOVELADY, whose name as Trustee of the SARA W.
LOVELADY FAMILY TRUST, is signed to the foregoing Renewal and Extension of
Lease, and who is known to me, acknowledged before me on this day that, being
informed of the contents of said Renewal and Extension of Lease, he, as such
Trustee, and with full authority, executed the same voluntarily for and as the
act of said Family Trust.


Given under my hand this the 24th day of April, 2009.




/s/ Shelia
Duckett                                                                
NOTARY PUBLIC


My Commission Expires  October 7,
2009                                                                           




STATE OF ALABAMA                                           )
                      )
JACKSON COUNTY                                                 )


I, the undersigned, a Notary Public, in and for said County in said State,
hereby certify that CONLEY J. SMITH, whose name as Trustee of the JO VERRENA
SMITH FAMILY TRUST, is signed to the foregoing Renewal and Extension of Lease,
and who is known to me, acknowledged before me on this day that, being informed
of the contents of said Renewal and Extension of Lease, he, as such Trustee, and
with full authority, executed the same voluntarily for and as the act of said
Family Trust.


Given under my hand this the 24th day of April, 2009.




/s/ Shelia
Duckett                                                                
NOTARY PUBLIC


My Commission Expires October 7,
2009                                                                           





 
 

--------------------------------------------------------------------------------

 



STATE OF GEORGIA                         )
)
CATOOSA COUNTY                          )


I, the undersigned, a Notary public, in and for said County in said State,
hereby certify that MIKE RICHARDSON, whose name as President of AMERICAN
CONSUMERS, INC., is signed to the foregoing Renewal and Extension of Lease, and
who is known to me, acknowledged before me on this day that, being informed of
the contents of said Renewal and Extension of lease, he, as such officer, and
with full authority, executed the same voluntarily for and as the act of said
corporation.


Given under my hand this the 28th day of April, 2009.




/s/ Jean
Creekmore                                                                           
NOTARY PUBLIC



 
 

--------------------------------------------------------------------------------

 

RENEWAL LEASE


STATE OF ALABAMA                     )
)
JACKSON COUNTY                           )


THIS LEASE, made this 4th day of May, 1994, by and between CONLEY J. SMITH, SARA
W. LOVELADY and J. J WILLIAMS, hereinafter called “Lessor”, and the AMERICAN
CONSUMERS, INC. of P. O. Box 2328, Fort Oglethorpe, Georgia 30742, hereinafter
called “Lessee.”
W I T N E S S E T H:
I
PREMISES
Lessor owns a building on thepremises (the leased premises) herein described
consisting of approximately 23,860 square feet in what is commonly known as the
Stevenson Shopping Center adjacent to the First National Bank of Stevenson,
Alabama, which premises have been and are currently occupied by Lessee.
The Lessor, for and in consideration of the. rents, covenants, agreements, and
stipulations hereinafter mentioned, reserved and contained, to be paid, kept and
performed by the Lessee, has leased and rented, and by these presents does lease
and rent, unto the said Lessee and said Lessee hereby agrees to lease and take
upon the terms and conditions contained in this lease the leased premises being
23,860 square feet of floor space in the City of Stevenson, Jackson County,
Alabama.


II
TERM
The term of this lease shall be five (5) years beginning on June 1, 1994.
Lessee agrees to pay to Lessors a monthly rental of $7,953.33 in advance on the
first day of each month during the term of this lease.  This rental is based
upon an annual rate of   $4.00   per square foot.  In addition to the base
rental of $7.953.33 per month specified in this item, should the sum of 1-1/4%
of Lessee’s gross sales per year as hereinafter defined exceed (1) the amount of
rental paid pursuant to said item, plus (2) the

 
1

--------------------------------------------------------------------------------

 

amount of taxes, if any, paid or payable for such year by Lessee pursuant to
item XXVI (Taxes) hereinbelow, Lessee will pay to Lessors as additional rent
hereunder a sum equivalent to such excess until the base rental plus the
percentage rental equals an annual rental based upon $5.00 per square foot, at
which time the total rental will remain at $5.00 per square foot until the total
rental equals 1% of gross sales as hereinafter defined, at which time the total
rental shall remain at 1% of gross sales unless gross sales decrease, in which
event the proper adjustments based upon the formula herein will be made.  If the
rental based upon $5.00 per square foot per annum reaches a point that such
rental is less than 1% of gross sales, such total rental to be paid by Lessee
shall be increased to, but shall not exceed, a total rental based upon 1 % of
gross sales.
The term “gross sales” as used herein is the gross amount charged for all sales
and services made from the leased premises by Lessee and any sublessees in any
department Lessee’s or assigns for cash paid less any sales taxes, returns
exchanges, allowances and discounts, and transfers of merchandise from the
premises to other stores of Lessee, and vending machine proceeds not otherwise
included as gross sales.  By the term “sales taxes”, it is meant taxes which by
law (1) are not imposed by Lessee or any other party prior to sale at retail by
Lessee, but (2) are imposed on purchasers from Lessee at retail and collectible
by Lessee from such purchasers.
On or before the first day of the fourth month following each lease year of the
term of this lease, Lessor shall be furnished with a sworn statement by the
Lessee showing the sales (computed as herein provided) made by Lessee in the
premises during the preceding lease year. In the event Lessee sublets any space
or any department, Lessor or his representatives shall also be furnished such
statement from sublessees or departments.
Lessor or his duly authorized representatives may, on regular business days and
within reasonable office hours, inspect Lessee’s records of sales made in the
premises annually, either at the premises or elsewhere as designated by Lessee,
provided such inspection is made within twelve (12) months after a statement of
sales is furnished Lessor by Lessee and is limited to the period covered by such
statement.  Any claim by Lessor for revision of any statement of sales or for
additional rent must be made in writing to Lessee within twelve (12) months
after the date of such statement of sales is mailed to Lessor; otherwise, it
shall be deemed waived by Lessor.  If

 
2

--------------------------------------------------------------------------------

 

Lessor’s audit shall disclose a deficiency in percentage rental paid for any
lease year to the extent of five percent (5%) or more, Lessee shall promptly pay
to Lessor the amount of such deficiency and in addition the reasonable cost of
such audit.  Lessor will hold in confidence all sales figures and other
information obtained from Lessee’s records.
OPTION TO RENEW
Lessor grants unto Lessee the option to renew this lease for two (2) additional
terms of five (5) years each under the same terms and conditions as provided
herein, except however, the rent for any additional term beyond the initial term
of five (5) years shall be negotiated by the parties and reduced to writing by
way of addendum hereto.  Such rent for the additional terms shall be
commensurate with and in keeping with the current rent of similar building in
similar areas and giving effect to inflationary trends as compared to the date
of this lease.


Lessee shall give written notice to Lessor of its intent to renew not less than
four (4) months before the expiration of the initial term or any extension
thereof, and Lessee and Lessor shall commence immediate negotiations relating
the amount of rent to be paid during the term for which renewal is
sought.  Should the parties in sixty (60) days be unable to agree in writing on
the rental for the term renewal, then each party shall appoint an arbitrator who
shall name a third arbitrator.  The written report of a majority of such
arbitrators shall constitute the rent for the term so renewed, if the Lessee
shall elect to extend this lease agreement after rental for any extension as
provided herein.  It is understood and agreed the Lessee is not bound to re-new
or extend until the amount of rent has been agreed upon or fixed as herein
provided.
III
USE OF PREMISES

Premises shall be use for a grocery retail store or for any lawful
purposes.  Premises shall not be used for any illegal purposes, not in any
manner to create any nuisance or trespass, nor in any manner to vitiate the
insurance or increase the rate of insurance on premises.

 
3

--------------------------------------------------------------------------------

 

IV
UTILITY BILLS
Lessee shall pay water, gas, electricity, fuel, light, heat, and power bills for
leased premises or used by Lessee in connection therewith.  If Lessee does not
pay the same, Lessor may pay the same and such payment shall be added to the
rental of the premises.
V
REPAIRS BY LESSOR
Lessor agrees to keep in good order the roof, exterior walls (exclusive of all
glass, including plat glass), water, sewer, electrical and sprinkler systems,
but not fixtures pertaining to such systems.  Lessee shall have exclusive
control of the premises and shall report in writing to Lessor any defective
condition known to him, which Lessor is required to repair and failure to so
report such defect shall make Lessee responsible to Lessor for liability
incurred by Lessor by reason of such defect which Lessor did not know of or
could not reasonably have known of without notice of such by Lessee.
VI
REPAIRS BY LESSEE
Lessee shall at its own expense keep and maintain the premises in good order and
repair, subject to reasonable wear and tear except those portions of the
premises to be maintained and repaired by Lessor under the terms of this
lease.  Subject to Item   V , Lessee agrees to keep all fixtures pertaining to
heating, air conditioning, water, sewer, electrical and sprinkler systems in
good order and repair, and agrees also to be responsible for any damage to such
heating air conditioning, water, sewer, electrical and sprinkler
systems.  Lessee agrees to return said premises to Lessor at the expiration of
this lease in as good condition and repair as when first received, natural wear
and tear excepted.  Should Lessee fail to make any repairs or restoration for
which Lessee is responsible under this Lease, Lessor may, but shall not be
obligated to, make same at Lessee’s expense and the cost thereof shall be
considered additional rent due hereunder. If Lessor elects to make said repairs
or restoration, he shall provide Lessee with a 15-day notice in writing of its
intention to make said repairs or restoration, and if Lessor shall thereafter
make said

 
4

--------------------------------------------------------------------------------

 

repairs or restoration, the reasonable cost thereof shall be construed as
additional rent payable immediately by Lessee.  Likewise if Lessor fails to make
necessary repairs or restorations to those parts of the premises set forth in
Item   V for which it is obligated to maintain and keep in good order, and after
a 15-day notice in writing by Lessee to Lessor, Lessee makes repair or
restoration of same, the reasonable cost thereof shall be billed to
Lessor.  Lessor agrees to assign any and all warranties on heating and air
conditioning units, fixtures, and all equipment installed or provided by Lessor
to Lessee and to fully cooperate with Lessee in the enforcement of any of the
assigned rights and obligations under such warranties.
VII
SIGNS
Lessee may install and maintain electric, or other artistic signs capable of
being illuminated, advertising its business or products sold in the demised
premises; and Lessee shall obtain the necessary permits from municipal
authorities for the erection and maintenance of said signs.  All such signs are
subject to the approval of Lessor and Lessee must obtain such approval in
writing prior to installation.
VIII
RUBBISH REMOVAL
The Lessee shall keep the premises clean, both inside and outside, at its own
expense, and will remove the ashes, garbage, excelsior, straw and other refuse
from said premises.  The Lessee shall not burn any materials or rubbish of any
description upon said premises unless the same is burned in incinerators of such
structure, design and capacity and may be approved by Lessor and appropriate
authority.  The Lessee also agrees to keep the parking area adjacent to said
store free from rubbish, dirt, ashes, garbage, excelsior, straw and
refuse.  Lessee agrees to keep all accumulated rubbish in covered containers,
except for baled paper, and to have same removed regularly.  In the event the
Lessee fails to keep the demised premises and other portions heretofore
described in the proper condition, the Lessor may cause the same to be done for
the Lessee and the Lessee hereby agrees to pay the expense thereof on demand as
additional rent.



 
5

--------------------------------------------------------------------------------

 

IX
SIDEWALKS
The Lessee shall neither encumber nor obstruct the sidewalks adjoining said
premises nor allow the same to be obstructed or encumbered in any manner except
in normal course of business, and keep said sidewalks free of ice, snow rubbish,
and dirt.  The Lessee shall not place, or cause to be placed, any merchandise,
vending machines or anything on the sidewalk or exterior of premises without
prior written consent of the Lessor, excepting an ice machine and soft drink
machines currently in use.
X
PARKING AREA AND LIGHTING FACILITIES
Lessor and Lessee covenant and agree that Lessor’s responsibility with respect
to the asphalt pavement shall be limited to the installation thereof, striping
for parking spaces, and the maintenance of said paving in good condition and
state of repair throughout the term of the lease or any extension or renewal
thereof.  Utility and service charges for lighting, cleaning and other expenses
incurred in connection with the area shall be borne by Lessee.  If additional
buildings are added in the shopping center thereby creating common areas, the
utility charges for lighting, cleaning and other expenses incurred in connection
with the common areas shall be shared and borne on a prorated basis in the
proportion that the leased premises bears to the square feet of all leasable
premises.
XI


DESTRUCTION OF OR DAMAGE TO PREMISES
If the demised premises shall be damaged by fire, casualty or other causes, they
shall be promptly restored by Lessor and until restored there shall be an
abatement or a proportionate reduction of rent.  If such premises shall be
condemned by lawful authority as unsafe or unfit for use, or if they shall
become partially or wholly destroyed by fire or other causes so as to render
them untenantable for a period of excess of 120 days and if Lessor does not
begin construction or rebuilding of said premises within said 120 days, then the
Lessor or Lessee shall have the right to terminate the lease unless the damage
herein is caused by the negligence of one of the parties in which event the
negligent party shall not have the right to terminate this lease described
herein.

 
6

--------------------------------------------------------------------------------

 

XII
INDEMNITY
The Lessee during the term hereof shall indemnify and save harmless the Lessor
from and against any and all claims and demands and incidental expenses whether
for injuries to persons or loss of life or damage to property, occurring within,
the premises and immediately adjoining the premises and arising out of the use
and occupancy of the premises by Lessee, or occasioned wholly or in part by any
act or omission of Lessee, its agents, contractors, employees, servants,
lessees, or concessionaires, excepting however such claims and demands, whether
for injuries to persons or loss of life or damage to property, caused by the
negligence of Lessor or by his acts or omissions.  The Lessor during the term
hereof and any renewal thereof shall indemnify and save harmless the Lessee from
and against any and all claims and demands and incidental expenses thereto
whether for injuries to persons or loss of life or damage to property arising
out of Lessor’s negligence or his loss of life or damage to property arising out
of Lessor’s negligence or his acts of omissions arising out of the use of
facilities for common use by Lessee and other lessees of additional building, if
any.  If, however, any liability arises in the common area because of the
negligence of Lessee, Lessee’s agents or employees, aching within the scope of
their employment, then in such event Lessee shall hold Lessor harmless from such
claims, demands and incidental expenses thereto.  In case Lessor without fault
on its part, or Lessee without fault on its part, be made a party to any
litigation commenced by or against it, the party at fault shall protect and hold
the other party harmless and shall pay all of the non faulting party’s expenses
and reasonable attorney’s fees incurred by it in connection with such
litigation.  Further, between Lessor and Lessee, the defaulting party shall pay
all costs, expenses and reasonable attorney’s fees that may be incurred or paid
by one of the parties in enforcing the covenants and agreements against the
other party of this lease.
XIII
CONDEMNATION
If the whole of the leased premises, or such portion thereof as will make
premises unusable for the purposes herein leased, be condemned by any legally
constituted authority for any public use or purpose, then in either of said
events the term hereby granted shall cease from

 
7

--------------------------------------------------------------------------------

 

the time when possession thereof is taken by public authorities, and rental
shall be accounted for as between Lessor and Lessee as of that date.  Such
termination, however, shall be without prejudice to the rights of either Lessor
or Lessee to recover compensation and damage caused by condemnation from the
condemnor.  It is further understood and agreed that neither the Lessee nor
Lessor shall have any rights in any award made to the other by any condemnation
authority.
XIV
ASSIGNMENT AND SUBLETTING
Lessee shall not without the prior written consent of Lessor, which may not
unreasonably be withheld, assign this lease or any interest hereunder or sublet
premises or any part thereof or permit the use of premises by any party other
than Lessee.  Lessee may, however, assign or sublease the leased premises or
portions thereof to others without notice to Lessor provided such sublessees or
assignees operation is a part of the general operation of Lessee and under the
supervision and control of Lessee and provided such operation is within the
purposes for which said premises shall be used.  Further, after notice is given
Lessor, Lessee without the prior written consent of Lessor may assign or sublet
the premises or portion thereof to a subsidiary or parent corporation of Lessee
or to a corporation affiliated with Lessee by merger, consolidation, or other
legal business, arrangement or combination,
XV
REMOVAL OF FIXTURES AND LESSORS’ WAIVE OF LIENS
Lessee may (if not in default hereunder), prior to the expiration of this lease
or any extension thereof, remove all fixtures and equipment which are placed in
premises by Lessee; provided, Lessee repairs all damage to premises caused by
such removal.  Lessor agrees to execute any and all waivers of lien requested by
Lessee in regard to Lessee’s fixtures, equipment or merchandise.  If Lessee is
in default hereunder, Lessor’s rights are subordinate to such liens against
Lessee’s fixtures, equipment or merchandise.



 
8

--------------------------------------------------------------------------------

 

XVI
RIGHTS OF LESSOR
It is mutually agreed should Lessee default in the payment of rent when due and
fails to cure default within 10 days as provided in Article II hereof, or if
Lessee shall be in default in performing any of the terms or provision of this
lease other than the provision requiring the payment of rent and fails to cure
each default within thirty (30) days after the date of receipt of written notice
of default from Lessor, or if Lessee is adjudicated bankrupt, or if a permanent
receiver is appointed for Lessee or Lessee’s property, or if, whether
voluntarily of involuntarily, Lessee takes advantage of any debtor relief
proceedings under any present or future law, whereby the rent or any part
thereof is, or is proposed to be, reduced or payment thereof deferred, or if
Lessee makes an assignment for benefit of creditors, or if Lessee’s property
shall be levied upon or attached under process against such Lessee and not
satisfied or dissolved within thirty (30) days after written notice from Lessor
to such Lessee to obtain satisfaction thereof; then, and in any of said events,
Lessor at its option may at once, or within six (6) months thereafter, but only
during continuance of such default or condition, may reenter and take possession
of the leased premises.  After an authorized assignment or subletting of the
entire premises covered by this lease, the occurring of any of the foregoing
defaults or events shall. affect this lease only if caused by, or happening to,
the assignee or sublessee.  Any notice provided in this paragraph may be given
by Lessor or its attorney.  Upon such default, Lessee will at once surrender
possession of the premises to Lessor and remove all of the Lessee’s effects
therefrom; and Lessor may forthwith reenter the premises and repossess itself
thereof, and remove all persons and effects therefrom, using such force as may
be necessary without being guilty of trespass, forcible entry or detainer or
other tort.
XVII
RELETTYNG BY LESSOR
Lessor, as Lessee’s agent, without terminating this Lease, upon Lessee’s
breaching this contract, may at Lessor’s option enter upon and rent the premises
at the best rent obtainable by reasonable effort, without advertisement and by
private negotiations and for any term Lessor deems proper.  Lessee shall be
liable to Lessor for the deficiency, if any,

 
9

--------------------------------------------------------------------------------

 

between Lessee’s rent hereunder and the price obtained by Lessor on reletting,
and all expenses incurred thereby.
XVIII
ENTRY FOR CARDING, ETC.
Lessor may card premises “For Sale” at any time and “For Rent” thirty (30) days
before the termination of this lease.  Lessor may enter the premises at
reasonable hours to exhibit same to prospective purchasers or tenants and to
make repairs required of Lessor under the terms hereof, or to make repairs to
Lessor’s adjoining property.
XIX
EFFECT OF TERMINATION OF LEASE
No termination of this lease prior to the normal ending thereof, by lapse of
time or otherwise, shall affect Lessor’s right to collect rent from Lessee for
the period prior to termination thereof.
XX
LESSEE’S SUBORDINATION OF LIENS
Lessee’s rights shall be subject to bona fide mortgage or deed to secure debt
which is now, or may hereafter be, placed upon the premises by Lessor, and
Lessee will comply with reasonable requests of Lessor in order to obtain
mortgage financing; provided, Lessor’s mortgagee shall give to Lessee a
nondisturbance and attornment agreement.
XXI
NO ESTATE IN LAND
This contract shall create the relationship of landlord and tenant between
Lessor and Lessee; no estate shall pass out of Lessor; Lessee has only a
usufruct, not subject to levy and sale, and not assignable by Lessee except as
provided in Paragraph XIV hereof.
XXII
HOLDING OVER
If Lessee remains in possession of premises, after expiration of the terms
hereof, with Lessor’s acquiescence and permission and without any express
agreement of parties, Lessee shall

 
10

--------------------------------------------------------------------------------

 

be a tenant at will at rental rate in effect at end of Lease; and there shall be
no renewal of this lease by operation of Law.
XXIII
ATTORNEY’S FEES
If it is necessary by either Lessor or Lessee to employ an attorney to assert
any right each party has against the other or enforce any obligation of either
party hereunder, each party shall be entitled to recover in addition to the
other costs and expenses herein provided for, reasonable costs and charges of
such attorney from the defaulting party.
XXIV
SERVICE OF NOTICE
All notices required under the terms of this lease agreement must be in writing,
and may be served personally or by certified mail, return receipt
requested.  The time of service shall be the date of actual delivery to the
addressee personally or the time of deposit in the mail, postage prepaid,
directed to the last known address of the party to be served.  Notices shall be
directed to Lessor at P. O. Box 546, Stevenson, Alabama 35772.
XXV
WAIVER OF RIGHTS
No failure of Lessor to exercise any power given Lessor thereunder, or to insist
upon strict compliance by Lessee with its obligations hereunder, and no practice
or custom of the parties at variance with. the terms hereof constitute a waiver
compliance with the terms hereof.
Exact of Lessor’s right to demand
XXVI
TAXES
Lessor agrees to pay all ad valorem taxes assessed against the premises during
the term of its lease; provided, however, Lessee shall pay all ad valorem taxes
assessed against its fixtures, equipment, inventory, and other merchandise or
personal effects.  Lessee covenants and agrees to pay as additional rent
hereunder when billed, its prorata share of any increase in ad valorem taxes
assessed against the tract of land owned by Lessor on which leased premises are
situated

 
11

--------------------------------------------------------------------------------

 

over the amount of such ad valorem taxes assessed for the tax year 1994.  The
Lessee’s prorata share of such taxes shall be in proportion that its leased
premises bears to the entire respective leasable areas.
XXVII
LIABILITY INSURANCE
Lessee shall carry public liability insurance covering the premises and the use
and occupancy of same, including any adjoining sidewalk, any exterior sign, and
likewise, Lessor shall carry public liability insurance covering the common
areas and the use thereof in companies licensed to do business in Alabama under
policy satisfactory with the other party not purchasing same.  The policy
purchased by Lessor shall name Lessee as an additional insured and the policy
purchased by Lessee shall.naine Lessor as an additional insured, and both
policies shall have limits of not less than   $300,000 for personal injury,
including death, and $100,000  for property damage.  Both policies shall contain
the provision that they may not be canceled without first giving Lessor or
Lessee respectively not less than 15 days prior written notice.  Duplicate
policies shall be delivered to both parties not less than 5 days prior to such
effective date.
XXVIII
EMPLOYEE PARKING
Lessee covenants and agrees that all its employees shall use employee parking
spaces as designated on the plans and specifications.  If a complaint is made
from any other tenant of Lessor as to a violation of this provision, Lessor
shall immediately notify Lessee of such violation and Lessee agrees to promptly
have such employee or employees remove their vehicle to the employee parking
location.  In the event that Lessee fails to comply with such warning, Lessee
shall be charged the sum of $5.00 per day per vehicle occupying space in
violation of this provision.  Lessor covenants and agrees to promptly enforce
this provision upon receipt of notice from any tenant of Lessor and upon its
failure to do so it shall be responsible to Lessee for the penalty provided
herein.  Such notice required hereunder shall be given to the person in charge
of the leased premises.  Lessee covenants and agrees that upon receipt from
Lessor of notice of a violation of this provision, it will continue to enforce
said provision as to such employee violating the same and no further notice of a
violation of this provision by the same employee shall be required.

 
12

--------------------------------------------------------------------------------

 


 
13

--------------------------------------------------------------------------------

 

XXIX
WARRANTY
Lessor agrees that they have or will acquire lawful title and right to make this
lease for the term aforesaid and any extension thereof, and that they will take
possession of the premises and that they warrant and shall defend said premises
unto said Lessee in the enjoyment and peaceful, complete and exclusive
possession of the premises during the lease term and any extension thereof,
including joint use of the common area, free from all others, restrictions and
notices of any public or quasi-public authority if the Lessee shall perform all
and singular the covenants agreed to be performed on the part of said
Lessee.  Lessor covenants with Lessee to reimburse and hold harmless Lessee from
any damage and expense suffered or incurred by reason of restrictions and
encumbrances or Lessor’s breach of the warranties and covenants herein
contained.  Lessor further warrants and guarantees the right of Lessee and its
employees, agents, customers, contractors, invitees, and licensees to use any
and all roads, streets, alleys, ways and other means of ingress and egress
delineated on Exhibit A, and any other means of ingress and egress serving and
bounding said premises.
XXX
RIGHTS CUMULATIVE
All rights, powers, and privileges conferred hereunder upon parties hereto shall
be cumulative, but not restrictive to those given by law.
XXXI
TIME OF ESSENCE
Time is of the essence of this agreement.
XXXII
DEFINITIONS
“Lessor” as used in this lease shall include first party, its assigns and
successors in title to the premises.  “Lessee” shall include second parties,
their respective successors or assigns, and if this lease shall be validly
assigned or sublet, shall include also Lessee’s assignees or sublessees, as to
premises covered by such assignment or sublease.  The obligations of Lessee
hereunder shall be deemed to be the joint and several obligations of each of the
second parties, and the

 
14

--------------------------------------------------------------------------------

 

default of either of said second parties of any of the terms and provisions of
this lease, shall be deemed to be a default of both.  This lease contains the
entire agreement of the parties hereto and no representations, inducements,
promises, or agreements, oral or otherwise, between the parties not embodied
herein, shall be of any force or effect:
XXXIII
Lessor owns a parcel of land situated on the west side of US Highway 72 and Lee
Street.  The Lessor has developed approximately 4 acres located adjacent to the
lands of the First National Bank as a shopping center in which the lands subject
to this lease are located.  The Lessor also owns approximately 4 additional
acres situated on the west side of US. Highway 72 and as to all Lessor’s lands,
approximately 8 acres situated on the west side of US Highway 72, the Lessor
covenants and agrees with the Lessee that they will, not lease, sell or
otherwise demise to any other person, firm or corporation any part thereof for
use as a supermarket or grocery store or other business of a similar nature as
the business of the Lessee.
This covenant shall remain in force and effect so long as this lease remains
effective, and Lessee complies with all of its terms and provisions.
XXXIV
Notwithstanding anything herein to the contrary, it is understood and agreed
between the Lessor and the Lessee that the Lessor shall be responsible for the
maintenance of the heating and air conditioning systems for the first year of
the original term of this lease under the warranty of the equipment being
installed in the herein leased premises.  Thereafter it shall be Lessee’s
responsibility for the maintenance of the heating and air conditioning systems;
however, such responsibility on the part of Lessee shall not include the
replacing of such systems if such systems become unworkable and the only remedy
is the replacement of the systems unless the replacement is necessary solely as
a result of the negligence of the Lessee.



 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals,
in triplicate, the day and year first above written.


LESSORS:


/s/ Conley J.
Smith                                                                           
CONLEY J. SMITH




/s/ Sara W.
Lovelady                                                                           
SARA W. LOVELADY




/s/ J. J.
Williams                                                                
J.J. WILLIAMS






LESEE:


AMERICAN CONSUMERS, INC.




By  /s/ Michael A.
Richardson                                                                
MIKE RICHARDSON, Its President


ATTEST:




/s/ Reba S.
Southern                                                                
Secretary

 
16

--------------------------------------------------------------------------------

 



STATE OF ALABAMA                     )
)
JACKSON COUNTY                           )


I, the undersigned, a Notary Public in and for said County and State, hereby
certify that CONLEY J. SMTIH, SARA W. LOVELADY and J. J. WILLIAMS, whose names
are signed to the foregoing instrument, and who are known to me, acknowledged
before me on this day that being informed of the contents of the instrument,
they, executed the same voluntarily on the day the same bears date.


Given under my hand and official seal this the 4th day of May, 1994.


(Seal)




/s/ Mary W. Adam                                                                
NOTARY PUBLIC


My Commission Expires January 23, 1997




STATE OF GEORGIA                         )
)
COUNTY OF                                         )




I, the undersigned authority, a Notary Public in and for said County and State,
hereby certify that MIKE RICHARDSON, whose name as President of AMERICAN
CONSUMERS, INC., is signed to the foregoing instrument, and who is known to me,
acknowledged before me on this day that, being informed of the contents of the
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.


Given under my hand and official seal this the 18th day of May, 1994.


(Seal)




/s/ Jean P.
Brandenburg                                                                
NOTARY PUBLIC



 
17

--------------------------------------------------------------------------------

 

STATE OF ALABAMA                     )
)
JACKSON COUNTY                           )


AMENDMENT TO RENEWAL LEASE


Heretofore, on May 4, 1994, Conley J. Smith, Sara W. Lovelady and J.J. Williams,
as Lessors, did enter into a renewal lease with American Consumers, Inc., Post
Office Box 2325, Fort Oglephorpe, Georgia 30742,. which renewal lease granted
unto the Lessee a lease on a building and premises housing 23,860 square feet of
floor space on property adjacent to the First National Bank of Stevenson,
Alabama, (the leased premises), and
Both Lessors and Lessee agree that the initial term of the lease should be
increased as herein provided.
The renewal lease dated May 4, 1994, provides:
“The term of this lease shall be five (5) years beginning on June 1, 1994.”
The parties agree to amend the renewal lease by substituting the following:
The term of this lease shall be ten (10) years beginning on June 1, 1994.
NOW THEREFORE, by this amendment, the parties do agree that the initial term of
the renewal lease dated May 4, 1994, shall be for a period of ten (10) years
beginning on June 1, 1994.
All other provisions of said renewal lease consisting of sixteen (16) pages
shall remain in full force and effect.
Executed on this the 5th day of July 1995, to be effective on June 1, 1994, in
triplicate, each copy to be taken as an original.
LESSORS:


/s/ Conley J.
Smith                                                                           
CONLEY J. SMITH


/s/ Sara W.
Lovelady                                                                           
SARA W. LOVELADY


/s/ J. J.
Williams                                                                
J.J. WILLIAMS


LESEE:


AMERICAN CONSUMERS, INC.


By  /s/ Michael A.
Richardson                                                                
MIKE RICHARDSON, Its President


ATTEST:

 
/s/ Reba S.
Southern                                                                
Secretary

